DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's response on 03/01/2021 in response to the Office Action mailed on 10/29/2020 is acknowledged. Claims 26-29 are new. Claims 1-5, 26-29 are present for examination.

Withdrawn - Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 were rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Factors to be considered in making the determination as to whether one skilled in the art would recognize that the applicant was in possession of the claimed invention as a whole at the time of filing include: a. Actual reduction to practice;  b. Disclosure of drawings or structural chemical formulas; 
c. Sufficient relevant identifying characteristics such as
 i. Complete structure,  
ii. Partial structure, 
iii. Physical and/or chemical properties or 
iv. Functional characteristics when coupled with a known or disclosed correlation between function and structure; 

Note that the claims are drawn to a product or products with broad structural variations.
Claims 1-5 are directed to a genus of polynucleotide sequences encoding any recombinant amino peptidase of SEQ ID NO: 1 or any functional variant thereof, wherein the functional variant thereof has inflammatory cytokine production and cytolysis inhibiting activity and comprises an amino acid sequence at least 80% identical to the amino acid sequence of SEQ ID NO: 1.
However the specification only discloses the reduction into practice of the amino acid sequence of SEQ ID NO: 1 which has the ability to produce inflammatory cytokine and have cytolysis inhibiting activity. The specification does not specifically disclose variants comprising up to 20% sequence variation while retaining inflammatory cytokine production ability and have cytolysis inhibiting activity.
Applicants have not reduced into practice the claimed genus of polypeptides with only 80% sequence identity to SEQ ID NO: 1 or the genus of fragments, derivatives that retain inflammatory cytokine activity and have cytolysis inhibiting activity.
 The specification refers to natural polymorphism and genetic manipulations to produce variants up to 80% variations. However the specification does not teach where in the sequence these variations can be while retaining the desired activity. However the specification does not disclose even a single variant of SEQ ID NO: 1 that retains the desired activities of producing inflammatory cytokine and have cytolysis inhibiting activity. 
The specification does not describe where, in the polynucleotide sequence of SEQ ID NO: 1 the variation can be while preserving the activity of the variant polypeptide. 
Furthermore at the time the instant invention was disclosed there was no art recognized correlation between any structure (other that the polypeptide of SEQ ID NO: 1) and inflammatory cytokine activity and cytolysis inhibiting activity. Thus one of skill in the art cannot predict which amino acid residues within SEQ ID NO: 1 can be varied without disrupting the activity of the protein. Therefore the specification lacks information regarding variants that retain inflammatory cytokine and have cytolysis inhibiting activity.
The level of skill in the art is such that one of skill would not be able to identify without further testing which of the genus of variant discussed above polypeptides that retain the desired activity. Based on the lack of knowledge and predictability in the art, those skilled in the art would not conclude that applicants was in possession of the claimed genus of proteins based on disclosure of the polypeptide of SEQ ID NO: 1.

This rejection has been withdrawn on the bases of the claim amendments.
Maintained - Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 were rejected under 35 U.S.C. 102(a)(b) as being anticipated by Skovgaard et al (WO2008119358A2).
	Skovgaard et al teach the polypeptide of SEQ ID NO: 1 and variants within the limitation of claims 1-5 in the instant application. Skovgaard et al teach that new composition comprises Streptocous pneumoniae polypeptides, useful for preparing a medicament for immunizing an animal or human against Streptococcus pneumoniae infections. They teach a polypeptide and variants with up to 848 amino acids (SEQ ID NO: 79 and 99.1% sequence identity to SEQ ID NO: 1).
	 They further teach polypeptide variants of SEQ ID NO: 2-91, antigenic fragments or variants that are derived from streptococci species more preferably S. pneumoniae infections, where immunization induces a protective immune response thus can inherently induce inflammatory cytokine response production. Skovgaard et al also teach a combination of the polypeptide and an E. col enterotoxin covalently or non-covalently linked or fused where the fused polypeptide can be produce vaccine for preventing infection with streptococcus and E, enterotoxigenic E. coli. Therefore at the time of the instant disclosure claims 1-5 were anticipated.
   
	Applicants argue that the claim amendment now recites a polypeptide sequence that is at least 99.5% identical to SEQ ID NO: 1 and thus is not anticipated.

In the first place the rejection are made under 35 U.S.C. 102 in the alternative under or 35 U.S.C. 103.

Claim Rejections - 35 USC § 102/103
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, 26-29 are now rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Skovgaard et al (WO2008119358A2).
	Applicants argue that the claim amendment now recites a polypeptide sequence that is at least 99.5% identical to SEQ ID NO: 1 and thus is not anticipated.
	Applicant's argument has been carefully considered but not found persuasive because in the first instance the specific amino acid variation in SEQ ID NO: 1 is not specified. Second the reference of Skovgaard et al teaches polypeptide and variants having anticipate or be clearly obvious over variants of SEQ ID NO: 79 which already shows 99.1% sequence identity to SEQ ID NO: 1. Furthermore Skovgaard et al teach that the polypeptide variant can have a tag, such as a his-tag, i.e. a polyhistidine tag therefore being obvious over claims 26-29.

	Claim(s) 1-5, 26-29 are rejected under 35 U.S.C. 102(a)(b) as being anticipated by Thomas Kofoed et al (US 2009/0202528 A1).
	Kofoed et al teach cell-Surface-located polypeptides of Streptococcus pneumoniae and their use in immunization against Streptococcal infection, in diagnosis of Streptococcus and in identification of compounds with anti- Streptococcus activity. SEQ ID NO: 6 of Kofoed et al is 99% identical to SEQ ID NO: 1. Furthermore [0213] teaches fusion of the polypeptide (aminopeptidase N) with a bacterial toxin (enterotoxigenic E. coli stable or labile toxin) thus anticipates the fusion heterologous protein and/or epitope tag of claims 2 and 3. They further teach that the composition for use as vaccine, i.e. the vaccine composition comprise a pharmaceutically-acceptable carrier.
Furthermore, paragraph [0409] teaches that the compositions of the present invention can include pharmaceutically-acceptable salts of the active components thus anticipating claim 5.

Applicants argue:
"…The Examiner asserts that Kofoed discloses a polypeptide described as SEQ ID NO: 6 which allegedly is “99% identical to [the present application’s] SEQ ID NO: 1.
Claim 1 now recites, “the amino acid sequence of SEQ ID NO: 1 or a functional variant thereof, wherein the functional variant thereof has inflammatory cytokine production and cytolysis inhibiting activity and comprises an amino acid sequence at least 99.5% identical to SEQ ID NO: 1..."


Applicant's argument has been carefully considered but not found persuasive because in the first instance the specific amino acid variation in SEQ ID NO: 1 is not specified. Second the reference of Kofoed et al teaches polypeptide and variants (see claim 1(d)for example) thus the specific variant(s) with 99.5% is within the limitation of a sequence variant with a minimum of 99% identical to SEQ ID NO: 1 (recited in claim 2 of Kofoed et al for example). Thus the polypeptide variant of Kofoed et al can encompass a sequence identity between 99% - 100%.
Furthermore, Kofoed et al teach that the variant of said sequence, as well as a tag, such as a his-tag, i.e. a polyhistidine tag thus anticipating or being obvious over claims 26-29.



	Claim(s) 1-5 were rejected under 35 U.S.C. 102(a)(b) as being anticipated by WO200277021-A2  Masignani et al (New proteins and nucleic acid molecules from Streptococcus pneumoniae, useful as medicaments for treating or preventing a disease or infection due to streptococcus bacteria, such as pneumonia, sepsis, otitis media or ear infection).
	Masignani et al teach the polypeptide sequence and variants within the limitation of claims 1-5 in the instant application. Masignani et al teach a protein comprising or having at least 50% identity to any of the 2469 amino acid sequences, identified in the specification (available on a computer readable format), or its fragment, expressed Streptococcus pneumoniae type 4 strain. They teach that the proteins, nucleic acid molecules, antibody and compositions are useful as medicaments for treating or preventing a disease or infection due to streptococcus bacteria, particularly S. pneumoniae, such as pneumonia, sepsis, otitis media or ear infection. Furthermore they teach that the polypeptides are useful in developing vaccines, diagnostics and antibiotics. Therefore at the time of the instant disclosure claims 1-5 were anticipated.

	Applicant's argument has been carefully considered and found persuasive. This rejection is hereby withdrawn.


 
Conclusion; No claims are allowed.
Relevant publications: 
**W02010020654 A2 to Blaesing et al who teach aminopeptidases that show over 98% sequence identity to SEQ ID NO: 1. It is noted that a large number of prior art teach the polypeptide sequence of SEQ ID NO: 1 and variants within the sequence limitation at least 80% as can be seen in the sequence results. Thus the variants may anticipate or be clearly obvious over claims 1-5. This especially because the specific residue changes within SEQ ID NO: 1 are not recited in view of comparing the claimed sequence with the prior art sequences. Thus variants of a specific sequence in the prior art are within variants recited in the claims.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAGNEW H GEBREYESUS/             Primary Examiner, Art Unit 1656                                                                                                                                                                                           	May 25, 2021